Citation Nr: 1821302	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  14-26 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for a right ankle disability.

2. Entitlement to a rating in excess of 20 percent for a service-connected thoracolumbar spine disability for the period prior to July 20, 2015 and in excess of 40 percent for the period beginning July 20, 2015.  


ATTORNEY FOR THE BOARD

A.Boal, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2003 to January 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2013 and July 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which continued a 20 percent disability rating for the Veteran's service-connected thoracolumbar spine disability and denied the Veteran's claim for service connection for a right ankle disability.

In September 2016, the RO increased the rating for the Veteran's thoracolumbar spine disability to 40 percent, effective July 20, 2015.  The September 2016 rating decision constitutes a partial grant of the benefits sought on appeal; the issue therefore remains on appeal and is for consideration by the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that a higher disability rating is warranted for his lower back knee disability and that he is entitled to service connected for an ankle disability.

In July 2015, the Veteran underwent his most recent VA examination to determine the nature and severity of his service-connected thoracolumbar spine disability.  Significantly, during that examination the Veteran reported flare-ups daily and he was noted to be unable to perform repetitive use testing because of pain.  However, since the Veteran's July 2015 VA examination, the Court of Appeals for Veterans' Claims (CAVC) has issued two precedential decisions.  The Board finds that a remand is warranted per the recent precedential decisions of Correia v. McDonald, 28 Vet. App. 158 (2016) (instructing that VA orthopedic examinations should include testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing (if applicable) and, if possible, with the range of the opposite undamaged joint) and Sharp v. Shulkin, 29 Vet. App. 26 (2017) (outlining VA examiners' obligation to elicit information regarding flare-ups of a musculoskeletal disability if the examination is not conducted during such a flare-up, and to use this information to characterize additional functional loss during flare-ups).  

Additionally, the Veteran claims that he has a current right ankle disability and that his disability is related to several in-service ankle injuries he sustained.

The record reveals that the Veteran has sought treatment for ankle pain but a clear diagnosis, along with the etiology of that diagnosis, has not been identified.  The record does not reflect that the Veteran underwent a VA examination for his claim for entitlement to service-connection for a right ankle disability.  The Veteran should be scheduled for a VA examination to determine whether a right ankle disability exists and, if so, whether the right ankle disability is related to the Veteran's service.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination of his thoracolumbar spine to determine the current severity of his service-connected thoracolumbar spine disability to include specific findings regarding pain on range of motion testing and estimation of functional loss, per Correia and Sharp. The record, including a complete copy of this remand, must be made available to the examiner for review, and the examiner must indicate in the examination report that the record was reviewed in conjunction with the examination. 

Specifically, the examiner is requested to test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, if possible.  The examiner should also note any flare-ups to include describing, if possible, any additional degrees of limited motion during these flare-ups, or due to such factors as pain, pain on motion, weakness, incoordination, or fatigability.  If the examiner is unable to conduct the required testing or concludes that the required testing is unnecessary, he or she should explain why that is so.

The examiner should also opine as to the impact of the Veteran's thoracolumbar spine disability on his daily activities and identify any motion or activities that would be restricted and the degree to which that would occur.  A complete rationale for any opinions expressed is requested.

2. Schedule the Veteran for a VA examination to determine whether or not the Veteran has a current right ankle disability.  For each disability diagnosed, the examiner should opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's disability is related to his active duty service.

A complete rationale for all opinions is required.

3. After completing the above development, and any additional development deemed necessary, re-adjudicate the claims. If any of the issues remain denied, issue an appropriate supplemental SOC and afford the Veteran the opportunity to respond. The case should then be returned to the Board, if in order, for further review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012) only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




